        3:19-cv-03304-MBS          Date Filed 02/23/21       Entry Number 69        Page 1 of 2




                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF SOUTH CAROLINA
                                    COLUMBIA DIVISION


INTERNATIONAL BROTHERHOOD OF                       Case No. 3:19-cv-3304-MBS
ELECTRICAL WORKERS LOCAL 98
PENSION FUND on behalf of itself and all
others similarly situated,

                              Plaintiffs,
                                                           AMENDED SCHEDULING
        vs.                                                      ORDER

DELOITTE & TOUCHE, LLP;
DELOITTE LLP,

                              Defendants.

        Pursuant to joint request of Lead Plaintiff International Brotherhood of Electrical Workers Local
98 Pension Fund and Defendants Deloitte & Touche, LLP, and Deloitte LLP (collectively,
“Defendants,” and together with Lead Plaintiffs, the “Parties”), the following amended scheduling order
is established for this case.

1.     The Parties have agreed to forgo exchanging the initial disclosures required by Fed. R. Civ. P.
       26(a)(1).

2.     Lead Plaintiff shall file its motion for class certification on or before April 30, 2021.
       Defendants shall file their opposition to Lead Plaintiff’s motion for class certification on or
       before June 25, 2021. Lead Plaintiff’s class certification reply shall be on or before July 23,
       2021.

3.     Motions to join other parties or amend the pleadings shall be filed no later than August 31,
       2021.

4.     Fact discovery shall be completed no later than February 18, 2022. All discovery requests shall
       be served in time for the responses thereto to be served by this date. The Parties agree to make
       good-faith efforts to produce readily available documents on a rolling basis and to substantially
       complete document discovery on or before August 16, 2021. All documents previously
       produced by Defendants to third parties or the government related to or concerning Defendants’
       audits of SCANA, shall be produced before March 31, 2021.

5.     Mediation, pursuant to Local Civil Rules 16.03 - 16.11, shall be completed in this case on or
       before April 8, 2022. At least thirty (30) days prior to this mediation deadline, counsel for each
       party shall file and serve a statement certifying that counsel has: (1) provided the party with a
       copy of the Mediation Order; (2) discussed the availability of mediation with the party; and (3)
       3:19-cv-03304-MBS         Date Filed 02/23/21      Entry Number 69         Page 2 of 2




      discussed the advisability and timing of mediation with opposing counsel.

6.    Lead Plaintiff shall file and serve a document identifying by full name, address, and telephone
      number each person whom Lead Plaintiff expects to call as an expert at trial, and the topics on
      which that expert is expected to testify, by March 18, 2022.

7.    Defendants shall file and serve a document identifying by full name, address, and telephone
      number each person whom Defendants expect to call as an expert at trial, and the topics on
      which that expert is expected to testify, by April 1, 2022.

8.    Any Party filing an affirmative expert report shall file and serve a document certifying that a
      written report prepared and signed by any expert, including all information required by Federal
      Rule Civil Procedure 26(a)(2)(B) unless otherwise agreed to by the parties, has been served on
      the other party by April 29, 2022.

9.    Rebuttal expert reports shall be served on the other parties by no later than June 15, 2020.

10.   Expert discovery, including expert depositions, shall be completed by no later than July 15,
      2022. Each expert shall be deposed only once even if that expert submits both an affirmative
      and rebuttal report.

11.   The Parties shall serve affidavits of records custodians that a party intends to offer for
      authentication in lieu of live testimony consistent with the timing in Local Civil Rule
      16.02(D)(3).

12.   Any party that seeks summary judgment shall file its motion and supporting papers on August
      29, 2022. Opposition papers shall be filed by October 13, 2022. Reply papers shall be filed by
      November 11, 2022.

13.   Following the completion of briefing on any summary judgment motions, the Court shall hold
      a pretrial conference pursuant to Federal Rule of Civil Procedure 16(a), at which the schedule
      for jury selection and pretrial motions (including motions in limine) and other trial-related
      matters can be set.

      IT IS SO ORDERED.


                                            /s/ Margaret B. Seymour
                                            Senior United States District Judge

Columbia, South Carolina

February 23, 2021
